Citation Nr: 1046762	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  06-22 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a chronic skin disorder of 
the face, neck, and chest.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1966 to November 
1971. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied a petition to 
reopen a claim for service connection for a skin disorder. 

The Veteran testified before the Board sitting at the RO in June 
2009.  A transcript of the hearing is associated with the claims 
file. 

In July 2009, the Board reopened the claim and remanded it for 
further development.  It is now before the Board for 
adjudication.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

Following the additional development, the Appeals Management 
Center (AMC) issued a supplemental statement of the case and 
provided the Veteran the opportunity to submit additional 
evidence within 30 days.  Upon the expiration of that period, the 
AMC returned the appeal to the Board.  

One week after receiving the appeal but prior to issuing a 
decision on the claim, the Board received correspondence from the 
Veteran dated prior to the expiration of the 30 day period.  The 
Veteran noted and provided a copy of the first page of a May 2010 
decision by the Social Security Administration awarding 
disability benefits effective in December 2009.   Although the 
decision did not identify the nature of the disabilities, the 
Veteran noted that his skin disorder was a contributing factor in 
his mental and physical well being that was the basis for the SSA 
decision.  

Pertinent evidence submitted by the Veteran after the appeal has 
been transferred to the Board may be considered if received 
within 90 days or prior to the Board's decision, whichever comes 
first.  38 C.F.R. § 20.1304 (2009).  Here, the Board concludes 
that the evidence was timely received.  The evidence is pertinent 
because the Veteran contended that his skin disorder is relevant 
to the overall level of disability considered by SSA.  Although 
generally VA is not bound by that determination, it is pertinent 
to the claim.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  Because the SSA's decision and the records upon which 
the agency based its determination may be relevant to VA's 
adjudication of his pending claims, VA is obliged to attempt to 
obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all medical and adjudicative 
records associated with the award of 
disability benefits to the Veteran in May 
2010.  Associate any records received with 
the claims file.  

2.  Then, review the claims file to ensure 
that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  
Readjudicate the claim for service 
connection for a skin disorder of the face, 
neck, and chest.  If the benefit sought 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the appellant and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.   

The purpose of this remand is to assist the appellant with the 
development of his claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


